 
Exhibit 10.2


CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”), is made effective as of March 31, 2011, by and
among NGP CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”),
the several banks and other financial institutions from time to time party
hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of August 31,
2006, as amended by that certain First Amendment to the Credit Agreement,
effective as of August 31, 2006, that certain Second Amendment to the Credit
Agreement, effective as of March 13, 2008, that certain Third Amendment to the
Credit Agreement, effective as of September 29, 2008, and that certain Fourth
Amendment to the Credit Agreement, effective as of October 2, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;


WHEREAS, Borrower has advised the Administrative Agent and the Lenders of the
Borrower’s desire to enter into a Treasury Secured Revolving Credit Agreement,
dated as of March 31, 2011, by and among the Borrower, the several banks and
financial institutions from time to time party thereto and SunTrust Bank as
administrative agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “New Treasury Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders consent to the consummation
of the New Treasury Credit Agreement and permit amendments, modifications,
restatements and refinancings thereof, and subject to the terms and conditions
hereof, the Required Lenders are willing to do so;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.           Consent.  Notwithstanding anything to the contrary in the Credit
Agreement and subject to the satisfaction of the conditions set forth in Section
3 below and in reliance on the representations and warranties contained in
Section 4 below, the Required Lenders hereby consent to the Borrower’s entering
into the New Treasury Credit Agreement and to the transactions contemplated
therein.

 
 

--------------------------------------------------------------------------------

 
 
2.           Amendments.


(a)           The Recitals of the Credit Agreement are hereby amended by
deleting the third recital in its entirety and replacing it with the following:


“WHEREAS, the Borrower has entered into that certain Treasury Revolving Credit
Agreement dated as of March 31 2011, by and between the Borrower, the several
banks and financial institutions from time to time party thereto (the “New
Treasury Lenders”) and SunTrust Bank as administrative agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“New Treasury Credit Agreement”);”


(b)           Section 1.1 of the Credit Agreement is hereby amended by deleting
the defined terms “Treasury Credit Agreement”, “Treasury Lenders”, “Treasury
Revolving Commitment”, “Treasury Revolving Credit Facility Collateral”, and
“Treasury Revolving Loans”.


(c)           Section 1.1 of the Credit Agreement is hereby amended by inserting
the following definitions in the appropriate alphabetical order:


“Fifth Amendment Effective Date” shall mean March 31, 2011.


“New Treasury Credit Agreement” shall have the meaning set forth in the recitals
to this Agreement.


“New Treasury Lenders” shall have the meaning set forth in the recitals to this
Agreement.


“New Treasury Revolving Commitment” shall mean, with respect to each New
Treasury Lender, the obligation of such New Treasury Lender to make New Treasury
Revolving Loans.


“New Treasury Revolving Credit Facility Collateral” shall mean all “Collateral”
as detailed in the New Treasury Credit Agreement.


“New Treasury Revolving Loans” shall have the meaning set forth in the New
Treasury Credit Agreement.


(d)           Section 7.1 of the Credit Agreement is hereby amended (i) by
replacing the “.” at the end of subsection (j) with “;” and (ii) by adding the
following new subsection (k) to such Section:


“(k)           Indebtedness created pursuant to the New Treasury Credit
Agreement or any replacement facility so long as the aggregate principal amount
at any one time outstanding thereunder does not exceed $50,000,000.”

 
2

--------------------------------------------------------------------------------

 


(e)           Section 7.2 of the Credit Agreement is hereby amended (i) by
replacing the “.” at the end of subsection (h) with “;” and (ii) by adding the
following new subsection (i) to such Section:


“(i)           Liens created pursuant to the New Treasury Credit Agreement or
any replacement facility so long as the collateral consists solely of Cash
Collateral (as defined in the New Treasury Credit Agreement).”


(f)           Section 7.7 of the Credit Agreement is hereby amended (i) by
deleting the “and” preceding clause (v) of the proviso and (ii) by adding the
following new clause (vi) to the proviso:


“, and (vi) the foregoing shall not apply to restrictions or conditions imposed
by the New Treasury Credit Agreement or any replacement facility permitted
pursuant to Section 7.1.”


(g)           All references in the Credit Agreement to the term “Treasury
Credit Agreement” shall be deleted and replaced with the term “New Treasury
Credit Agreement”.


(h)           All references in the Credit Agreement to the term “Treasury
Lenders” shall be deleted and replaced with the term “New Treasury Lenders”.


(i)           All references in the Credit Agreement to the term “Treasury
Revolving Commitment” shall be deleted and replaced with the term “New Treasury
Revolving Commitment”.


(j)           All references in the Credit Agreement to the term “Treasury
Revolving Credit Facility Collateral” shall be deleted and replaced with the
term “New Treasury Revolving Credit Facility Collateral”.


(k)           All references in the Credit Agreement to the term “Treasury
Revolving Loans” shall be deleted and replaced with the term “New Treasury
Revolving Loans”.


3.           Conditions to Effectiveness of this Amendment.  Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, unless and until the Administrative Agent shall have received (i)
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent), (ii)
executed counterparts to this Amendment signed by the Borrower, each of the
Guarantors and the Lenders, and (iii) executed counterparts to the New Treasury
Credit Agreement together with evidence that all conditions precedent thereto
have been satisfied.
 
4.           Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that:

 
3

--------------------------------------------------------------------------------

 


(a)           The execution, delivery and performance by Borrower of this
Amendment (i) is within Borrower’s power and authority; (ii) has been duly
authorized by all necessary corporate and shareholder action; (iii) is not in
contravention of any provision of Borrower’s certificate of incorporation or
bylaws or other organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Borrower or any of its
Subsidiaries is a party or by which Borrower or any such Subsidiary or any of
their respective property is bound; (vi) does not result in the creation or
imposition of any Lien upon any of the property of Borrower or any of its
Subsidiaries; and (vii) does not require the consent or approval of any
Governmental Authority;


(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of Borrower and constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general and by general principals of equity; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


5.           Reaffirmations and Acknowledgments.


(a)           Reaffirmation of Subsidiary Guaranty.  Each Subsidiary Guarantor
consents to the execution and delivery by the Borrower of this Amendment and
jointly and severally ratify and confirm the terms of the Subsidiary Guarantee
Agreement with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement as amended hereby, and all promissory notes issued
thereunder. Each Subsidiary Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Subsidiary Guarantee Agreement (i) is and
shall continue to be a primary obligation of the Guarantors, (ii) is and shall
continue to be an absolute, unconditional, joint and several, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms.  Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of the Subsidiary Guarantors under the Subsidiary Guarantee Agreement.


(b)           Acknowledgment of Perfection of Security Interest. Borrower and
each Subsidiary Guarantor hereby acknowledges that, as of the date hereof, the
security interests and liens granted to the Administrative Agent and the Lenders
under the Credit Agreement and the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.

 
4

--------------------------------------------------------------------------------

 
 
6.           Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


7.           Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.


8.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.


9.           Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


11.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


12.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.


BORROWER:


NGP CAPITAL RESOURCES COMPANY




By: /s/ STEPHEN K. GARDNER
      Name: Stephen K. Gardner
          Title:   Chief Financial Officer, 
  Secretary and Treasurer


SUBSIDIARY GUARANTORS:


NGPC FUNDING GP, LLC




By: /s/ STEPHEN K. GARDNER 
Name: Stephen K. Gardner
Title:   Chief Financial Officer,
            Secretary and Treasurer




NGPC FUNDING, LP
By: NGPC Funding GP, LLC
Its general partner




By: /s/ STEPHEN K. GARDNER 
Name: Stephen K. Gardner
Title:   Chief Financial Officer,
            Secretary and Treasurer


NGPC ASSET HOLDINGS GP, LLC




By: /s/ STEPHEN K. GARDNER 
Name: Stephen K. Gardner
Title:   Chief Financial Officer,
            Secretary and Treasurer
[SIGNATURE PAGE TO CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 

NGPC ASSET HOLDINGS, LP
NGPC ASSET HOLDINGS II, LP
NGPC ASSET HOLDINGS III, LP
NGPC ASSET HOLDINGS V, LP
NGPC ASSET HOLDINGS VI, LP
By: NGPC Asset Holdings GP, LLC
Their general partner


By: /s/ STEPHEN K. GARDNER______
Name: Stephen K. Gardner
Title:   Chief Financial Officer,
            Secretary and Treasurer


NGPC NEVADA, LLC


By: /s/ STEPHEN K. GARDNER______
Name: Stephen K. Gardner
Title:   Chief Financial Officer,
            Secretary and Treasurer


[SIGNATURE PAGE TO CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

LENDERS:


SUNTRUST BANK, individually and as Administrative Agent and Collateral Agent




By:/s/ ANDREW
JOHNSON                                                              
Name: Andrew Johnson
Title:   Director


[SIGNATURE PAGE TO CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 

BRANCH BANK AND TRUST COMPANY




By:/s/ STEVE WHITCOMB
      Name:  Steve Whitcomb
      Title:    Senior Vice President



 
 

--------------------------------------------------------------------------------

 



RAYMOND JAMES BANK, FSB




By:/s/ JAMES M. ARMSTRONG
      Name:James M. Armstrong
      Title:   Vice President






[SIGNATURE PAGE TO CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]







 
 

--------------------------------------------------------------------------------

 

COMERICA BANK


By:/s/ PAUL EDMONDS
      Name: Paul Edmonds
      Title:   Vice President




[SIGNATURE PAGE TO CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT]





 
 

--------------------------------------------------------------------------------

 
